Case: 16-60505      Document: 00514114345         Page: 1    Date Filed: 08/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-60505                                    FILED
                                  Summary Calendar                            August 14, 2017
                                                                               Lyle W. Cayce
JOSE ISABEL HERRERA-LAZO,
                                                                                    Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A093 286 415


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Isabel Herrera-Lazo, a citizen of El Salvador, seeks review of a
decision of the Board of Immigration Appeals (BIA) dismissing his appeal of an
immigration judge’s denial of his motion to reopen seeking to set aside a 1986 order
deporting him in abstentia. We decline to disturb the BIA’s ruling.
       “[M]otions to reopen deportation proceedings are disfavored, and the
moving party bears a heavy burden.” Altamirano-Lopez v. Gonzales, 435 F.3d



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60505     Document: 00514114345      Page: 2   Date Filed: 08/14/2017


                                  No. 16-60505

547, 549 (5th Cir. 2006) (internal quotation marks and citation omitted). Our
authority in this case is circumscribed.         See 8 U.S.C. § 1229a(b)(5)(D).
Reviewing for abuse of discretion, we conclude that the BIA’s decision must
stand because it “is not capricious, racially invidious, utterly without
foundation in the evidence, or otherwise so irrational that it is arbitrary rather
than the result of any perceptible rational approach.” Singh v. Gonzales, 436
F.3d 484, 487 (5th Cir. 2006) (internal quotation marks and citation omitted).
      Even liberally construed, Herrera-Lazo’s pro se brief posits at best
conclusory assertions and points to no record evidence showing that he did not
receive notice of his deportation merits hearing or that he is otherwise entitled
to reopening. See Matter of Haim, 19 I. & N. Dec. 641, 642 (BIA 1988). Given
that Herrera-Lazo’s truncated plea for BIA relief rested on conclusory
assertions rather than evidence, the BIA’s denial of relief cannot be said to be
arbitrary, capricious, or irrational. See Singh, 436 F.3d at 487.
      PETITION DENIED.




                                        2